Per Curiam.

No objections to the board’s findings and recommendations were filed by the Disciplinary Counsel or respondent. Respondent’s conduct, which resulted in a felony conviction, cannot be lightly regarded by this court in its quest to maintain high ethical standards for the members of Ohio’s Bar. Upon a review of the record, we concur in the board’s findings and recommendation that respondent be indefinitely suspended.
*43We also agree with the board’s determination that respondent’s request for reinstatement from his current automatic indefinite suspension does not comply with the requirements of Gov. Bar R. V(23) to (25).
This court finds that respondent has violated DR 1-102(A)(3) and (4). It is hereby the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.